Citation Nr: 1530855	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-22 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for the service-connected left ankle disability.

2.  Entitlement to service connection for a left knee disorder, to include residuals of abrasion burns.

3.  Entitlement to service connection for a left leg disorder, to include residuals of abrasion burns.

4.  Entitlement to service connection for scars on the right hand.

5.  Entitlement to service connection for scars on the left hand.

6.  Entitlement to an initial compensable evaluation for the service-connected peripheral neuropathy of the left hand prior to January 16, 2013.

7.  Entitlement to an initial compensable evaluation for the service-connected cervical spine disability prior to January 16, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1965 to July 1967.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant is appealing the initial rating that was assigned to the left ankle disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In January 2012, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board subsequently remanded the case for additional development in December 2012.  The case has now been returned to the Board for appellate review.

The record before the Board in this case consists of a paper claims file and an electronic file.  The Board has reviewed both the paper claims file and the electronic file.

While the case was in remand status, the RO denied service connection for bilateral hearing loss in a rating decision issued in November 2014.  The Veteran has appealed that denial and he has requested a Board videoconference hearing.  The Veteran has been placed on the list for a videoconference hearing and he is currently awaiting notification of when the hearing will take place.  Therefore, the Board has not included the hearing loss claim in its consideration of the matters on appeal. 

The issues of entitlement to service connection for a left knee disorder and a left leg disorder, as well as the issues of entitlement to initial compensable evaluations for the service-connected peripheral neuropathy of the left hand and the cervical spine disability prior to January 16, 2013, are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No left ankle ankylosis of any kind has been demonstrated at any time during the appeal period.

2.  Throughout the appeal period, the appellant's left ankle disability has been manifested by not more than moderate limitation of motion.

3.  The preponderance of the evidence is against a finding that the appellant has had any right hand scar at any time during the appeal period.

4.  The preponderance of the evidence is against a finding that the appellant has had any left hand scar at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the left ankle disability have not been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2014).

2.  The criteria for service connection for right hand scarring are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for left hand scarring are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  The VA letters dated in September 2008, and August 2011, provided the appellant with the Dingess notice as to the increased rating claim.

The appellant's increased rating claim arises from his disagreement with the initial evaluation that was assigned to the left ankle disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice as to the increased rating claim is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the service connection claims, the appellant was provided notice regarding his claims for service connection for scarring of the right and left hands in correspondence dated in September 2008 (prior to the December 2008 rating decision).  His service connection claims were subsequently readjudicated, most recently in a March 2013 Supplemental Statement of the Case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in January 2012.  The appellant's service medical treatment records and VA treatment records have been obtained and associated with the file.  VA examinations were conducted in November 2008, April 2011, and January 2013.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiners obtained a reported history from the Veteran and the examiners conducted thorough physical examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any other pertinent evidence that remains outstanding.  

The VA opinions obtained are adequate: they are predicated on a full reading of the medical records in the claims file, they consider all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the December 2012 Board remand, VA medical treatment records were obtained and the appellant was afforded VA examinations in January 2013.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claims.


II.  Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  Increased initial rating for the left ankle disability

The appellant contends that he is entitled to a disability evaluation in excess of 10 percent for his left ankle disability.  He argues that a higher rating is warranted because he experiences pain and swelling in the left ankle that causes him to have difficulty walking, standing, moving the ankle up and down and side to side.  He has also stated that he experiences pain in the left ankle at rest.  The appellant provided testimony to that effect during his January 2012 Travel Board hearing.  The appellant also testified that his left ankle did not give way or lock.

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The evidence of record includes VA treatment records dated between March 2004 and October 2008.  An October 2008 primary care note indicates that the appellant complained of left ankle swelling and pain.

Review of the evidence of record reveals that the appellant underwent a VA medical examination in November 2008.  The appellant complained of moderate to severe pain in his left ankle; he said that the pain was constant.  The examiner described the appellant as walking with a mild antalgic gait.  The appellant reported that he had difficulty walking for more than 15 minutes and that he had difficulty standing for more than 15 minutes.  On physical examination, the appellant exhibited zero to 20 degrees of dorsiflexion of the left ankle and zero to 45 degrees of plantar flexion; the range of motion was accomplished with pain at 10 to 20 degrees of dorsiflexion and at 35 to 45 degrees of plantar flexion.  After repetitive use testing, the appellant did not have any additional limitation of motion from pain, fatigue, weakness or lack of endurance.  The appellant denied having any flare-ups.  The examiner rendered a diagnosis of left ankle sprain, mildly active.

VA treatment records dated between October 2009 and April 2010 indicate that the appellant continued to complain of constant left ankle pain.  An October 2009 note reflects that the appellant's ankle remained sore and that he was given a sequential compression device (SCD).  In April 2010, he reported constant pain and swelling of the ankle at the end of the day.  VA treatment records dated between August 2010 and May 2011 do not show any complaints relating to the left ankle.

The appellant was afforded another VA examination in April 2011; the examiner reviewed the claims file.  The appellant complained of pain in his left ankle at rest.  He described having a constant dull pain and said that the pain was 6/10 in intensity at rest.  The appellant exhibited a mild antalgic gait.  On physical examination, the ankle joint was stable and there was no swelling, tenderness or crepitation.  The appellant demonstrated zero to 10 degrees of dorsiflexion of the left ankle and zero to 40 degrees of plantar flexion; the range of motion was accomplished with pain at zero to 10 degrees of dorsiflexion and at 30 to 40 degrees of plantar flexion.  After repetitive use testing, the appellant did not have any additional limitation of motion from pain, fatigue, weakness or lack of endurance.  The appellant reported having flare-ups that he said occurred with changes in temperature, after climbing more than one flight of stairs, walking more than ten minutes and standing more than five minutes.  He said that he could not run.  The appellant said his pain was 8/10 during flare-ups and that he had flare-ups four to five times per week that lasted two to three hours.  The examiner indicated that the appellant experienced an additional 20 percent limitation of motion during flare-ups.  The examiner rendered a diagnosis of mild chronic left ankle sprain.  

A January 2012 letter from a private physician stated that the appellant had persistent lower extremity pain associated with decreased range of motion in the left ankle.  The physician also stated that the appellant had difficulty standing or walking longer than ten minutes.

The appellant's left ankle was x-rayed in a VA facility in October 2012.  The x-rays showed normal alignment and intact ligaments.  Magnetic resonance imaging was also accomplished and showed an old fracture but it did not appear there was any displacement of the bones or ligaments.  

An April 2013 letter from the appellant's spouse states that the appellant's injuries had led to a steady decline in his ability to walk, kneel and ties his shoes.  She also stated that the appellant was limited to walking no more than ten minutes.  

The appellant underwent another VA examination in January 2013; the examiner reviewed the claims file.  The appellant complained of difficulty standing more than 15 minutes and walking more than ten minutes.  He said that he had trouble climbing and walking up and down steps.  The appellant exhibited a mild antalgic gait.  He denied experiencing flare-ups.  On physical examination, the appellant's balance and propulsion were normal.  His muscle strength testing was 5/5.  There was no swelling, deformity or atrophy of disuse.  There was no instability of station.  Mild tenderness was present.  Joint instability tests were all negative.  The talar test was negative.  There was no evidence of ankylosis.  The appellant demonstrated zero to 10 degrees of dorsiflexion of the left ankle and zero to 45 degrees of plantar flexion; the range of motion was accomplished with pain at 10 to 20 degrees of dorsiflexion and at 35 to 45 degrees of plantar flexion.  After repetitive use testing, the appellant did not have any additional limitation of motion from pain, fatigue, weakness, lack of endurance or incoordination.  His range of motion was unchanged.  The examiner rendered a diagnosis of sprain with range of motion abnormality.  

The appellant is currently assigned a 10 percent disability rating for the left ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that limitation of motion of an ankle warrants a 10 percent rating if it is moderate or a 20 percent rating if it is marked.

Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5270, a 20 percent evaluation is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees; ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity warrants a 40 percent evaluation.

Ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position warrants a 20 percent evaluation under Diagnostic Code 5272, which also assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in a good weight-bearing position.  Malunion of os calcis or astragalus with marked deformity warrants a 20 percent evaluation under Diagnostic Code 5273, which also assigns a 10 percent evaluation for such deformity of moderate severity.  An astragalectomy would result in a 20 percent evaluation under Diagnostic Code 5274.

The Board notes that the no clinical findings of record disclose that the appellant has ankylosis of the left ankle.  As such, Diagnostic Codes 5270 and 5272 are not for application in evaluating the left ankle pathology.  The appellant has also not undergone an astragalectomy on the left ankle and he does not have malunion of the right os calcis or astragalus; therefore, Diagnostic Codes 5274 and 5273 also do not apply.

In addition, Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation; malunion with moderate knee or ankle disability warrants a 20 percent evaluation; and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  However, the appellant does not have any malunion or nonunion of either the tibia or the fibula and therefore, Diagnostic Code 5262 does not apply.

Overall, the appellant has some limitation of left ankle motion, an antalgic gait and pain on motion.  Multiple measures of the appellant's left ankle range of motion have been documented since 2008.  The appellant has consistently exhibited 89 percent or higher amount of normal plantar flexion.  In addition, the appellant has not exhibited less than 50 percent of dorsiflexion and usually exhibited 100 percent of normal dorsiflexion.  Even with consideration of an additional loss of 20 percent during flare-ups, the appellant retains at least 8 degrees of dorsiflexion and 32 degrees of plantar flexion with no additional loss on repetitive use, the Board must conclude that the limitation of motion does not more nearly approximate the marked degree required for a higher rating than the moderate degree contemplated by the assigned rating of 10 percent.  

Acknowledgement is given to the appellant's report of flare ups, particularly with activity, and to his reports of his symptoms.  As previously noted, consideration of a higher rating for functional loss, to include during flare ups, is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Consideration has been given to assigning a staged rating; however, at no time during the appeal period has the left ankle disability warranted more than the assigned 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran, in advancing this appeal, believes that his disability has been more severe than the assigned disability rating reflects.  He argues that he experiences problems with his daily activities that are due to the ankle disability.  He and his spouse have submitted statements to that effect.  The Veteran is competent to report symptoms.  In this regard the Board notes that pain is amenable to lay observation.

The Board has carefully considered the appellant's contentions.  Here, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the ankle disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the disability.  In fact, the grant of the 10 percent evaluation on appeal has been based in large part on the appellant's reports about his symptomatology associated with the left ankle disability.  

The Board has considered whether the rating claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, as discussed above, the manifestations of the left ankle disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the left ankle claim for extra-schedular consideration is not in order.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's increased rating claim.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

B.  Service connection for right and left hand scarring

The appellant contends that he is entitled to service connection for scarring of his right and left hands.  He maintains that this scarring or discoloration is related to the in-service motorcycle accident wherein he incurred abrasion burns.  He testified to that effect during his January 2012 Travel Board hearing.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical treatment records reveals that he was involved in a motorcycle accident in February 1967.  As a result of that accident, he incurred abrasions of the hands and forearms.  Radiographic examination of the appellant's left hand was accomplished on February 20, 1967, and no fracture, dislocation or other abnormality was visualized.  Thereafter, the appellant had dressing changes and he was noted to be healing well.  The appellant underwent a service separation examination on June 1, 1967.  The clinical examination was normal.  There is no mention of any scarring on either hand.

Post-service, the appellant's VA treatment records dated between 2004 and 2013 do not contain any mention of any scarring of either hand.  The appellant was afforded a VA scar examination in January 2013; the examiner reviewed the claims file and the appellant's medical records.  The examiner noted that the appellant had had road rash after the 1967 accident.  On physical examination of the appellant's hands, the examiner did not observe any scars.

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Even though the appellant did incur abrasions to his hands due to the February 1967 motorcycle accident, the appellant does not currently have any scars on his hands as demonstrated by the VA medical examination.  Therefore the appellant does not have current scarring of either hand.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

None of the medical evidence of record establishes that the appellant had scars of either hand at any point during the pendency of the claim.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of any current scarring of either hand, service connection is not warranted. 

Accordingly, each hand scarring claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against each claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An initial evaluation in excess of 10 percent for the left ankle disability is denied. 

Service connection for scarring of the right hand is denied.

Service connection for scarring of the left hand is denied.


REMAND

A determination has been made that additional development is necessary with respect to the various issues remaining on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

The appellant was afforded a VA medical examination of his left knee and leg in January 2013.  The examiner rendered a diagnosis of left knee strain with limitation of motion.  While the examiner stated that the claims file had been reviewed, the examiner did not mention the October 2012 VA imaging studies which showed that the appellant had degeneration and multidimensional complex tearing of the body and posterior horn of the meniscus, as well as significant cartilage loss and mild bony bruising.  In fact, the examiner stated that there was no evidence of meniscal conditions; clearly this finding was erroneous.

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The appellant is service-connected for a left ankle disability.  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation, as it relates to the left ankle disability.  This must be addressed on remand.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO obtained a medical opinion in January 2013.  However, as noted above, the examiner failed to address the presence of a meniscal abnormality in the appellant's left knee, as shown by VA imaging studies accomplished in October 2012.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  In addition, there was no discussion of the in-service abrasion burns or whether residuals were currently present and there was no indication whether the left ankle disability was etiologically involved, to include by way of aggravation, with any current left knee pathology.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

Finally, in a March 2013 rating decision, the RO granted the appellant's claims of entitlement to service connection for peripheral neuropathy of the left hand and cervical degenerative disc disease, effective August 289, 2008.  An initial noncompensable evaluation was assigned for each disability.  A 20 percent evaluation was assigned for the left hand neuropathy, effective from January 16, 2013, and a 10 percent evaluation for the neck disability was also assigned effective January 16, 2013.

In April 2013, the appellant's notice of disagreement (NOD) in relation to the assignment of noncompensable evaluations prior to January 16, 2013 was received.  (The appellant is appealing the initial ratings that were assigned after service connection was granted and therefore, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.)  The evidence of record does not contain any statement of the case (SOC) issued in response to the appellant's NOD received in April 2013 as to the noncompensable evaluations assigned in the March 2013 rating action.  

Therefore those two initial increased rating claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed conditions since July 1967.  After securing the necessary release(s), obtain all outstanding records.  

In particular, VA treatment records dated from January 2013 onward, not already of record, must be obtained and associated with the evidence of record.  In addition, the private records from Dr. Cowen should be obtained.

3.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  Any additional development suggested by the evidence must be undertaken.  

5.  Schedule the appellant for an appropriate examination to determine the nature, extent, onset date, and etiology of his claimed left knee and leg disorders, to include the residuals of abrasion burns and meniscal tearing.  

The claims file must be made available to and reviewed by the examiner.  If the examiner does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Any studies deemed necessary must be performed.  The examiner must address prior imaging reports of record regarding the left knee, to include the VA testing conducted in October 2012, that showed meniscal tearing.

The examiner must state whether any residuals of the in-service abrasion burns are currently manifested on the appellant's left leg and/or knee.  Any such residuals must be described in detail, to include whether any scarring or limitation of function is present.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed left knee and leg disorders, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current claimed conditions, to include residuals of abrasion burns and meniscal tearing, is causally or etiologically related to the February 1967 motorcycle accident or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

The examiner must address the question of whether any service-connected disability, including the left ankle disability, has caused or aggravated the claimed service connection conditions, to include residuals of abrasion burns and left knee meniscal tearing.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims for service connection for a left knee disorder and a left leg disorder, to include residuals of abrasion burns, on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

9.  Review the Veteran's claims for increased (compensable) initial evaluations prior to January 16, 2013, for the service-connected peripheral neuropathy of the left hand and for the service-connected cervical spine degenerative disc disease.  

10.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

11.  If, and only if, the Veteran files a timely substantive appeal as to either one of these two initial compensable evaluation issues should said issue(s) be returned to the Board. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


